Exhibit 10.2

AMENDMENT NO. 1

TO ASSET SALES AGREEMENT

This Amendment No. 1 is made and entered into on July 31, 2007, to be effective
as of January 1, 2007 between Pacific Energy Resources Ltd. (“Pacific”) and
Forest Oil Corporation (“Forest”).

RECITALS

WHEREAS, Pacific and Forest are parties to that certain Asset Sales Agreement
dated May 24, 2007, but effective as of January 1, 2007 (the “Agreement”);

WHEREAS, among other things, certain inaccuracies and omissions have been
discovered in the Agreement, which Pacific and Forest desire to correct, as
provided herein; and

WHEREAS, Pacific and Forest wish to proceed directly to Closing under the
Agreement;

NOW, THEREFORE, in consideration of the benefits hereunder for each party,
Pacific and Forest hereby amend the Agreement as follows:

1.               For purposes of this Amendment No. 1, unless otherwise set
forth herein, capitalized terms or matters of construction deemed or established
in the Agreement shall be applied herein as defined or established therein.

2.               Exhibit A-1 of the Agreement is hereby deleted in its entirety
and replaced with the Corrected Exhibit A-1 attached to this Amendment No. 1 and
made a part hereof.

3.               Exhibit C of the Agreement is hereby deleted in its entirety
and replaced with the Corrected Exhibit C attached to this Amendment No. 1 and
made a part hereof.

4.               The transfer to Pacific of Forest’s shares in CIPL and the
transfer to Forest of the Stock Consideration by Pacific shall be handled
pursuant to that certain Letter Agreement re: Shares in Cook Inlet Pipe Line
Company Purchased from Mobil Pipe Line Company by Forest Corporation (the “CIPL
Side Letter”), which is attached hereto as Annex 1 and shall be attached to the
Agreement as Schedule 3.

5.               The text of Section 6 shall be deleted in its entirety and
shall be replaced with the following:

6.             Closing.

(a)           The closing of the transactions contemplated hereby (the
“Closing”) shall occur at the Denver office of Seller on August 24, 2007. If the
transactions contemplated by the Membership Interest Purchase Agreement among
Buyer, Forest Alaska Holding LLC, Forest Alaska Operating LLC and Seller have
not closed prior to Closing, for any reason,


--------------------------------------------------------------------------------


then Buyer and Seller may each elect to terminate this Agreement.  At the
Closing, the following shall occur:

(i)            Buyer shall deliver to the Seller the Preliminary Sum, either in
cash or in the form of a combination of cash and the Stock Consideration.

(ii)           Seller shall execute and deliver such instruments of assignment,
bills of sale and other title transfer documents with respect to the Assets to
Buyer on forms reasonably satisfactory to Seller and Buyer whereby Seller
warrants the title to the Assets by, through and under Seller, but not
otherwise, subject to the remaining provisions of this Agreement. Seller shall
also deliver to Buyer stock certificates representing the CIPL Shares, duly
endorsed for transfer.

(iii)          If Stock Consideration is to be paid to Seller, Buyer and Seller
shall have executed a Share Acquisition and Registration Rights Agreement.

(iv)          Seller shall execute and deliver such other conveyances,
assignments, instruments of transfer or forms required by governmental agencies
or such other instrument reasonably necessary to accomplish the purposes of this
Agreement.

(b)           If the Closing does not occur by August 24, 2007 for any reason
other than (i) Seller’s failure to meet its Closing obligations, (ii) because
the Agreement is terminated by mutual agreement of the parties, or (iii) if the
Membership Interest Purchase Agreement does not close under conditions that
result in the return of the Deposit under the Membership Interest Purchase
Agreement to Buyer, Seller shall be entitled to retain the Performance Deposit,
together with any interest earned thereon. This shall be in the nature of
liquidated damages for Buyer’s breach, and not a penalty, and shall be Seller’s
sole remedy against Buyer. If the Closing does not occur by August 24, 2007 (i)
due to Seller’s failure to meet its Closing obligations, (ii) because the
Agreement is terminated by mutual agreement of the parties, or (iii) if the
Membership Interest Purchase Agreement does not close under conditions that
result in the return of the Deposit under the Membership Interest Purchase
Agreement to Buyer, the Performance Deposit, together with any interest earned
thereon, shall be delivered to Buyer.

6.               Pacific hereby irrevocably waives any and all rights to
postpone Closing under Section 7 of the Agreement, regardless whether any such
restrictions remain uncured, although Forest agrees to honor all reasonable
requests for assistance from Pacific post-Closing in order to resolve any such
Restrictions.  Should any such Restrictions remain in place nine months
following Closing, then the Asset encumbered by such Restriction shall remain

2


--------------------------------------------------------------------------------


with Forest and Forest shall within 15 days refund to Pacific the amount
allocated to such Asset on Exhibit B to the Agreement.

7.               Pacific hereby irrevocably waives any and all title defects
affecting the Assets under Section 8 of the Agreement.

8.               Pacific hereby irrevocably waives any and all claims of breach
by Forest of any Representation or Warranty made under Section 10.1 of the
Agreement, except if made under subsections 10.1(d) or the first sentence of
10.1(c).

9.               Forest hereby irrevocably waives any and all claims of breach
by Pacific of any Representation or Warranty made under Sections 10.2 (a), (b)
and (f) of the Agreement.

10.         Pacific hereby irrevocably acknowledges that it has received all
information it has requested or requires under Section 11 of the Agreement.

11.         To the extent not obtained prior to the Closing, after the Closing,
Forest covenants and agrees to use commercially reasonable best efforts to
obtain releases of all liens and security interests affecting the Assets. Forest
shall indemnify Pacific and Forest Alaska Operating LLC pursuant to the terms of
Section 12.3 of the MIPA from any Losses (as defined in the MIPA) resulting from
the failure to obtain such releases.

12.         Except as expressly provided herein, the Agreement shall remain
unchanged, is hereby ratified and affirmed, and shall continue in full force and
effect. Wherever the terms of this Amendment No. 1 and the terms of the
Agreement conflict, the terms of this Amendment No. 1 shall be deemed to
supersede the conflicting terms of the Agreement. Any violation of an agreement
or covenant contained in this Amendment No. 1 shall be treated in the same
manner as a violation of an agreement or covenant in the Agreement.

13.         Any provision of this Amendment No. 1 that is prohibited or
otherwise unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction

14.         This Amendment No. 1 may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

Except as amended herein, the Agreement remains in full force and effect as
originally written.

FOREST OIL CORPORATION

 

PACIFIC ENERGY RESOURCES
LTD.

 

 

 

 

 

 

 

 

By:

  /s/ H. CRAIG CLARK

 

By:

 

 

 

Name:

  H. Craig Clark

 

Name:

 

 

 

Title:

  Pres. & Chief Exec. Officer

 

Title:

 

 

 

Date:

  July 31, 2007

 

Date:

 

 

 

 

3


--------------------------------------------------------------------------------